          Case 4:18-cv-00412-RM Document 17 Filed 11/01/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alisha Stafford, et al.,                        No. CV-18-00412-TUC-RM
10                  Plaintiffs,                      ORDER
11   v.
12   Labrad Diagnostics LLC, et al.,
13                  Defendants.
14
15           Pending before the Court is the parties’ Stipulation to Dismiss All Claims. (Doc.
16   16.) Good cause appearing, and pursuant to Fed. R. Civ. P. 41(a),
17           IT IS ORDERED that the Stipulation (Doc. 16) is approved. This action is
18   dismissed with prejudice, each party to bear her, his, or its own costs and attorneys’
19   fees. The scheduling conference, currently scheduled for November 6, 2018, is vacated.
20   All pending motions are denied as moot. The Clerk of Court is directed to close this
21   case.
22           Dated this 30th day of October, 2018.
23
24
25
26
27
28
